19 A.3d 984 (2011)
206 N.J. 139
In the Matter of Martin Albert GLEASON, an Attorney at Law (Attorney No. XXXXXXXXX).
D-91 September Term 2010, 067956
Supreme Court of New Jersey.
June 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-395, concluding that MARTIN ALBERT GLEASON of BOUND BROOK, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.5(b) (failure to communicate to client in writing the basis or rate of the fee), RPC 1.15(a) (negligent misappropriation of client funds), and RPC 1.15(d) (failure to comply with the recordkeeping requirements of R. 1:21-6), and good cause appearing;
It is ORDERED that MARTIN ALBERT GLEASON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.